(1) Reargument denied, and (2) leave to appeal to the Court of Appeals granted, as indicated, with enforcement proceedings stayed pending hearing and determination by the Court of Appeals. Ross, J. P., and Smith, J., concur, but would grant a stay only for a period of 10 days after the date of entry of this court’s order with leave to plaintiff to seek any further stay in the Court of Appeals. The order of this court entered on November 1, 1988 (144 AD2d 1044) is vacated. Present — Ross, J. P., Carro, Rosenberger, Ellerin and Smith, JJ.